Opinion filed October 6, 2011




                                           In The


   Eleventh Court of Appeals
                                         __________

                                   No. 11-11-00163-CR
                                       __________

                        EX PARTE TERRY KYLE WALKER


                          On Appeal from the 220th District Court

                                  Comanche County, Texas

                           Trial Court Cause No. CCCV-11-04711


                                         OPINION
       Terry Kyle Walker, appellant, appeals from the trial court’s order denying his application
for writ of habeas corpus challenging his extradition to Colorado. We affirm.
                                          Background
       The record shows that the Governor of Colorado issued a requisition demand to the
Governor of Texas. In the demand, the Governor of Colorado stated that appellant had been
charged with the crimes of theft and fraud by check under the laws of Colorado by intentionally
committing acts in Texas that resulted in a crime in Colorado. Enclosed with the demand were
various documents, including an application for requisition and copies of a Colorado complaint
and information, an affidavit for the issuance of an arrest warrant in Colorado, a Colorado
warrant for appellant’s arrest, and other documents supporting the demand. The documents
showed that appellant had been charged with two counts of theft and two counts of fraud by
check in Dolores County, Colorado. All four of the charged offenses were felonies. Counts 1
and 2 of the Colorado complaint and information charged appellant with thefts of hay with a
value of $20,000 or more. Counts 3 and 4 alleged that appellant had issued checks for payment
of the cost of the hay while knowing that he had insufficient funds in the bank to cover the
checks. The Governor of Colorado demanded that appellant be arrested, held in custody, and
delivered to an agent of Colorado. Based on the requisition demand, the Governor of Texas
issued an extradition warrant ordering Texas law enforcement officers to arrest appellant and to
deliver him into the custody of Colorado authorities. Appellant filed his application for writ of
habeas corpus challenging his extradition to Colorado. After a hearing, the trial court denied
appellant’s application.
                                         Issues on Appeal
       In three appellate issues, appellant asserts that he has not been charged with a
prosecutable crime in Colorado and that, therefore, the trial court erred by denying his
application for writ of habeas corpus. Appellant does not deny that theft and fraud charges are
alleged against him in the Colorado complaint and information. However, in his first two issues,
appellant asserts that, applying Colorado law or Texas law, the alleged offenses are not
prosecutable crimes in Colorado because Colorado lacks jurisdiction over the offenses.
Appellant states in his brief that he “never set foot in Colorado at any time pertinent to the
charges against him.” Based on this fact, appellant contends that he did not commit any act or
omission in Colorado and that he did not commit any element of the alleged offenses in
Colorado. Under these circumstances, appellant asserts that Colorado lacks jurisdiction over the
alleged offenses. In his third issue, appellant contends that he has not been charged with a
prosecutable crime in Colorado under Texas law because he purchased the hay on credit. He
asserts that, under Texas law, no theft occurs when a person receives goods on credit and later
pays for those goods with a check that is dishonored for insufficient funds.
                                             Analysis
       Extradition proceedings are governed by the Uniform Criminal Extradition Act, which is
found in Article 51.13 of the Texas Code of Criminal Procedure. TEX. CODE CRIM. PROC. ANN.
art. 51.13 (Vernon 2006). In this case, Colorado is the demanding state, and Texas is the asylum
state. Section 2 of the Act imposes a mandatory duty upon the Governor to order extradition

                                                 2
under certain circumstances. Id. art. 51.13, § 2. Additionally, Section 6 of the Act gives the
Governor discretion to surrender any persons whose actions in Texas, or in a third state,
intentionally resulted in a crime in the demanding state. Id. art. 51.13, § 6; Ex parte Harrison,
568 S.W.2d 339, 343 (Tex. Crim. App. 1978); Ex parte Holden, 719 S.W.2d 678, 678-80 (Tex.
App.—Dallas 1986, no pet.). Specifically, Section 6 provides as follows:
               The Governor of this State may also surrender, on demand of the
       Executive Authority of any other State, any person in this State charged in such
       other State in the manner provided in Section 3 with committing an act in this
       State, or in a third State, intentionally resulting in a crime in the State whose
       Executive Authority is making the demand, and the provisions of this Article not
       otherwise inconsistent, shall apply to such cases, even though the accused was not
       in that State at the time of the commission of the crime, and has not fled
       therefrom.

Article 51.13, section 6. As stated above, in this case, the Governor of Colorado stated in the
requisition demand that appellant had been charged with the crimes of theft and fraud by check
under the laws of Colorado by intentionally committing acts in Texas that resulted in a crime in
Colorado.    Accordingly, the Governor of Texas issued his extradition warrant under the
discretionary authority provided by Section 6.
       The only manner to test the legality of a governor’s extradition warrant is through the
filing of an application for writ of habeas corpus. Ex parte Chapman, 601 S.W.2d 380, 382-83
(Tex. Crim. App. 1980). The Supreme Court has limited the function of an asylum state in
extradition proceedings. In conducting an extradition hearing, a court in the asylum state, in this
case Texas, may do no more than determine whether the requisites of the Uniform Criminal
Extradition Act have been met. New Mexico ex rel. Ortiz v. Reed, 524 U.S. 151, 153-55 (1998);
California v. Superior Court of California, 482 U.S. 400, 408 (1987). A governor’s warrant that
is regular on its face is prima facie evidence that the requirements for extradition have been met.
Ex parte Lekavich, 145 S.W.3d 699, 701 (Tex. App.—Fort Worth 2004, no pet.); Wright v. State,
717 S.W.2d 485, 486 (Tex. App.—San Antonio 1986, no pet.). Once the governor of an asylum
state grants extradition, a court considering release on habeas corpus can consider only the
following: (1) whether the extradition documents on their face are in order; (2) whether the
petitioner has been charged with a crime in the demanding state; (3) whether the petitioner is the
person named in the request for extradition; and (4) whether the petitioner is a fugitive.



                                                 3
Michigan v. Doran, 439 U.S. 282, 289 (1978); State ex rel. Holmes v. Klevenhagen, 819 S.W.2d
539, 542-43 (Tex. Crim. App. 1991); Ex parte Lekavich, 145 S.W.3d at 700.
       The record contains the governor’s warrant and the supporting papers from Colorado.
The documents appear on their face to be in order. Appellant has not challenged the regularity of
the documents.    The governor’s warrant, signed by the Governor of Texas, was based on
representations by the Governor of Colorado that appellant was charged with the crimes of theft
and fraud by check in Colorado and that appellant was to be found in Texas. The governor’s
warrant was supported by the requisition demand, the Colorado complaint and information
charging appellant with the crimes, an affidavit of probable cause for the issuance of an arrest
warrant in Colorado, a Colorado warrant for appellant’s arrest on the subject charges, and other
documents. The extradition documents show that appellant stands charged by complaint and
information with two counts of theft and two counts of fraud by check in Dolores County,
Colorado. After reviewing the record, we conclude that the governor’s warrant is valid on its
face and that the requisites of the Act have been met.
       Appellant contends that the charged offenses are not prosecutable crimes. The purpose of
habeas corpus review of an extradition proceeding is not to inquire into the validity of the
prosecution or confinement in the demanding state; rather, the sole purpose is to test the legality
of the extradition proceedings. Ex parte Lekavich, 145 S.W.3d at 701; Echols v. State, 810
S.W.2d 430, 432 (Tex. App.—Houston [14th Dist.] 1991, no pet.). Whether pleadings filed by a
demanding state are sufficient to support a criminal prosecution in the demanding state is not an
issue for the courts in the asylum state to decide but, instead, is an issue for the courts in the
demanding state to decide. Myer v. State, 686 S.W.2d 735, 737 (Tex. App.—San Antonio 1985,
pet. ref’d). Similarly, a petitioner’s defense or his guilt or innocence is not an issue to be
determined in the asylum state during extradition proceedings. Ex parte Lekavich, 145 S.W.3d at
701. We may not look behind the governor’s warrant to the demanding state’s cases and statutes
if the warrant is valid on its face. Ex parte Lekavich, 145 S.W.3d at 701. The issue of whether
appellant has been charged with prosecutable offenses in Colorado cannot be determined from
the face of the governor’s warrant. As such, that issue is beyond the scope of our permissible
review in this case. Appellant’s issues are overruled.




                                                 4
                                        This Court’s Ruling
       The order of the trial court is affirmed.




                                                              TERRY McCALL
                                                              JUSTICE


October 6, 2011
Publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                   5